Per Curiam.
Appeal from an order directing plaintiff to appear before a designated doctor, who is roentgenologist at the Millard *201Fillmore Hospital in Buffalo, N. Y., and to permit an X-ray “ photograph ” to be taken of his right elbow. While the decisions of the State courts on the point are conflicting, we are of the opinion that the order should be affirmed. A physician or surgeon designated by the court or judge to make a physical examination of the plaintiff should be permitted, under such restrictions and directions as shall seem proper, to employ such means as are in common use in the profession. We may take judicial notice that the X-ray is in common use and that the science and art thereof have been developed to a point where, in the hands of specialists, there is little or no danger.
The order should be affirmed, with ten dollars costs and disbursements.
All concur. Present — Hubbs, P. J., Clark, Crouch, Taylor and Sawyer, JJ.
Order affirmed, with ten dollars costs and disbursements.